



COURT OF APPEAL FOR ONTARIO

CITATION: Windsor (City) v. Paciorka
    Leaseholds Limited, 2012 ONCA 431

DATE:  20120622

DOCKET: C54542

Doherty and LaForme JJ.A., and Turnbull J. (
ad
    hoc
)

BETWEEN

The Corporation of the City of Windsor

Appellant

and

Paciorka
    Leaseholds Limited, Bruce Paciorka, Gordon Paciorka, Elizabeth
    Frey, Hilda Fisher House, Carlos Rafael Macchiavello, Virginia
    Rosalie Macchiavello, Frieda Pope, Rachel Lydia Beattie, Sharon
    Lily Pope, Nancy Louise Hillman and Judy Diane Listheaghe

Respondents

Stephen F. Waque and Frank Sperduti, for the appellant

Paul Henry and Robert Lawson, for the respondents

Heard: April 4, 2012

On appeal from the decision of the Divisional Court of
    the Superior Court of Justice (Justice Thea P. Herman, Justice Alison Harvison
    Young and Justice Harriet E. Sachs (dissenting)), dated May 16, 2011, reported
    at 2011 ONSC 2876, dismissing an appeal from a decision of the Ontario Municipal
    Board dated December 14, 2009.

By the Court:


I



OVERVIEW

[1]

When land in Ontario is expropriated, the
Expropriations Act
,
    R.S.O. 1990, c. E.26, requires the expropriating authority to pay to the owner
    the market value of the land. In determining market value, no account can be
    taken of any increase or decrease in the value of the land attributable to the
    government actions that culminated in the expropriation: see
Expropriations
    Act
, s. 14(4)(b);
Pointe Gourde Quarrying and Transport Company, Ltd. v.
    Sub-Intendent of Crown Lands
, [1947] A.C. 565 (P.C.), at pp. 572-573.
[1]
These government actions are collectively referred to as the expropriation
    scheme.  In addition to compensation for the market value of expropriated
    property, if the expropriating authority takes only part of the owners land,
    the owner is also entitled to injurious affection damages for any reduction in
    the market value of his or her remaining land caused by the acquisition of part
    of the owners land.

[2]

In the present case, the respondents lands were subject to various
    governmental actions between 1983 and 2002, all designed to preserve the
    natural habitat in the area and protect endangered and threatened species. The
    lands were eventually expropriated by the City of Windsor (the City) beginning
    in 2004.  Not all of the respondents lands were expropriated.

[3]

Pursuant to the
Expropriations Act
, the respondents brought
    claims before the Ontario Municipal Board (the OMB or Board) for the market
    value of the expropriated lands and for injurious affection damages in respect
    of the parts of the respondents properties that were not expropriated. It fell
    to the OMB to determine the market value of the expropriated land and to assess
    the injurious affection damages in respect of the remaining land owned by the
    respondents.

[4]

The scope of the expropriation scheme ultimately leading to the
    expropriation of the respondents properties was the dominant issue before the
    OMB.  On the approach taken by the Board, it was the key factor in the
    determination of the market value of the expropriated properties and the loss
    in value of the remaining properties owned by the respondents.

[5]

The Board was faced with two starkly different positions as to the scope
    of the expropriation scheme and, hence, the proper calculation of the market
    value of the expropriated land. The respondents, whose lands had been
    expropriated, argued that the scheme began in 1983 when certain of the lands
    were identified as environmentally sensitive, and progressed to include the
    various reports, designations and plans developed between 1983 and the actual
    taking of the lands beginning in 2004.

[6]

The City submitted that the expropriation scheme did not begin until
    2002, when the City resolved to create a nature park. The City argued that
    contrary to the respondents position, the various studies and designations
    beginning in 1983 were part of an independent process by which various levels
    of government were seeking to identify and protect endangered species. In
    particular, the City argued that the provincial governments Provincial Policy
    Statement in 1996 (PPS), issued as part of a province-wide environmental
    policy, impacted negatively on the value of the land for development purposes,
    and could not be regarded as part of the expropriation scheme.  These actions,
    the City argued, should be taken into account in assessing market value and
    significantly reduced the market value.

[7]

The OMB held that the identification and designation process [that
    commenced in 1983] led to the expropriation. Without that process, the City
    would not have taken the lands. The Board elaborated as follows:

...at each stage of the identification and reporting process,
    starting in 1983, the common objective was to preserve the natural area.  This
    imperative was repeatedly expressed in the reports commissioned by these three
    public partners [Essex Regional Conservation Authority the Ministry of Natural
    Resources, and the City] and ultimately the expropriation implemented that
    objective.

[8]

The Board ultimately ordered the City to pay the respondents $3,771,384
    for the market value of the expropriated properties and $767,000 for the loss
    in value of the remaining properties.

[9]

The Board clearly rejected the Citys position and agreed with the
    respondents that the expropriation scheme embraced certain government
    activities beginning in 1983 and culminating in the actual taking of the lands
    beginning in 2004.  The Board was entitled to take that view of the evidence.

[10]

However,
    the Boards finding as to the temporal scope of the scheme does not fully
    determine the nature and extent of the scheme for the purposes of s. 14(4)(b)
    of the
Expropriations Act
. Not every governmental activity after 1983
    was necessarily part of the scheme.   In particular, it is not clear how the
    Board, in determining the scope of the expropriation scheme and the market
    value of the expropriated lands, dealt with the potential impact of the PPS. 
    Nor is it clear from the Boards reasons why it determined that any diminution
    in the value of the respondents remaining properties attributable to the
    expropriation scheme as a whole, rather than any diminution attributable to the
    Citys acquisition of the respondents properties, was recoverable as injurious
    affection damages under the
Expropriations Act
.

[11]

The
    City appealed the Boards decision to the Divisional Court.  A majority in that
    court, applying a reasonableness standard of review, upheld the Boards decision
    in its entirety.  The majority determined that the Boards findings of fact as
    to the scope of the expropriation scheme were supported by the evidence adduced
    before the Board.  The majority reached the same conclusion with respect to the
    Boards findings of fact in support of its calculation of the respondents
    injurious affection damages.  In keeping with the reasonableness standard of
    review, the majority deferred to what it characterized as factual findings within
    the Boards specialized expertise.

[12]

In
    dissent, Sachs J., applying the same reasonableness standard, concluded that
    the Boards order could not stand.  In her view, it was unreasonable for the
    Board to fail to take into account the possible negative effects on the market
    value of the land flowing from the PPS.  To her, those effects flowed from the natural
    features of the land which made it subject to the limitations imposed by the PPS
    and did not flow from the expropriation scheme.  Sachs J. further held that the
    Board had erred in its calculation of injurious affection damages by failing to
    distinguish between diminution in value attributable to the actual taking of
    property and diminution in value attributable to other government actions in
    respect of the property.

[13]

This
    court granted leave to appeal from the order of the Divisional Court.

[14]

We
    are satisfied that the appeal must be allowed, substantially for the dissenting
    reasons of Sachs J.  As we will explain below, the Board either ignored the PPS
    entirely in determining the market value of the expropriated lands or concluded
    that the PPS was immaterial to valuation, because it was part of the
    expropriation scheme or because it had no effect on the value of the lands. All
    three possible interpretations of the Boards decision demonstrate that the
    Board did not give reasonable consideration to the impact of the PPS on the
    market value of the expropriated lands. That failure renders the Boards
    ultimate determination of market value unreasonable.  We also agree with Sachs
    J. that the Board failed in its assessment of injurious affection damages to
    properly limit those damages to any diminution in value of the lands caused by
    the Citys acquisition of the respondents other lands.


II



SUMMARY OF FACTS

[15]

Most
    of the relevant facts are set out by the majority of the Divisional Court, at
    paras. 6-22 of its reasons:

The respondents were owners of land in the Malden Planning Area
    in the southwest section of Windsor.

The respondents are the children and grandchildren of Phillip
    and Barbara Frey who had owned lands in the Malden Area since the 1940s. In
    addition to the land they inherited, several respondents purchased additional
    lands in the area up until the year 2000. The Paciorka family and their
    wholly-owned company were the largest landowners in the Malden Area other than
    the City.

In 1978, the City adopted Official Plan Amendment 33 (OPA
    33). OPA 33 established policies for residential development in the Malden
    Planning Area. It provided for full urban development: low, medium and high
    density residences with complementary neighbourhood community services and facilities,
    schools and roads.

The first phase of the development started in the late 1970s. A
    second phase was completed in the 1990s.

In 1983, the Essex Region Conservation Authority conducted a
    study in which it identified 115 acres in the north central part of the Malden
    Planning Area as an "Environmentally Sensitive Area". The area
    contained a tall grass prairie habitat with significant plant and animal
    species, notably the Butlers Garter and Eastern Massassauga Rattlesnakes. The
    study recommended that the area be preserved.

In 1984, the Ministry of Natural Resources designated 248 acres
    in the north central part of Malden as an Area of Natural and Scientific
    Importance (ANSI).

In 1992, the Conservation Authority expanded the
    "Environmentally Sensitive Area" to 420 acres. The City identified an
    equivalent area as a Candidate Natural Heritage Site. These designations meant
    that the area was a candidate for classification as "Environmental Policy
    Areas". Development was not permitted prior to completion of an
    Environmental Evaluation Report.

In 1994, the Ministry expanded the ANSI boundary.

In 1996, the City, the Ministry and the Conservation Authority
    jointly commissioned an environmental evaluation report. The report was
    entitled the "Spring Garden Complex".

The Spring Garden Complex Report made various recommendations
    to ensure the long-term environmental sustainability of the area. It
    recommended that the area be re-designated with an "Environmental Policy
    Area 1 designation" in the Official Plan. Such a designation would limit
    permitted uses to conservation, wildlife and habitat management and public open
    space.

The firm of Dillon Consulting Limited was retained to examine
    land use and environmental issues and to recommend amendments to existing
    development policy for the Malden Area. The Dillon Report was completed and
    available to the public in 1997. The report included a procurement strategy for
    420 of the 700 acres within the Malden Area.

City Council adopted the Dillon Report in 2001. The Report
    became the basis for Official Plan Amendment No. 5 (OPA 5). OPA 5 changed the
    designation of 420 acres in the central portion of the Malden Area, now known
    as the Spring Garden Planning Area, from "Residential" to
    "Natural Heritage".

OPA 5 provided for a residential community encircling the ANSI,
    referred to as the Spring Garden Complex. The ANSI would form a visible and
    centrally located community park, prairie and woodlands area, in which
    significant biological communities would be protected and perpetuated.

The respondents and others appealed OPA 5 to the OMB. In a
    decision from a pre-hearing conference dated September 5, 2002, the OMB noted
    that the respondents were not opposed to the ANSI designation "provided
    they are fairly compensated either with other lands of equal value or current
    fair market value in cash".

By decision dated October 29, 2002, the Board approved OPA 5
    with modifications. In particular, it provided that the City acquire certain
    lands.

The City expropriated 267 lots owned by the respondents
    beginning in 2004.
[2]


After the expropriation, the Paciorkas continued to own 181
    lots, 172 of which were located within the Spring Garden Planning Area and 9 of
    which were adjacent to the Area; Mrs. Frey owned 7 lots within the Spring
    Garden Planning Area; and the other respondents owned 4 lots east of the Spring
    Garden Complex.

[16]

In
    addition to the various governmental activities described above, in 1996 the
    government of Ontario enacted a PPS pursuant to s. 3(1) of the
Planning Act,
R.S.O. 1990, c. P. 13, which applied to the subject lands as well as similarly
    environmentally sensitive lands across the province.
[3]
Subsection 2.3.1(b) of the PPS imposed restrictions on development of
    environmentally sensitive lands unless no negative impacts on the natural
    features could be shown. The preamble of the PPS also required that any
    development of land requiring
Planning Act
approval shall have regard
    to any PPS.  Section 3(5) of the
Planning Act
required that land developments
    must have regard to any PPS, until 1994 when it was amended to read that land
    developments must be consistent with any PPS.   This legislative scheme made
    it clear that any PPS was an important consideration in land development in
    Ontario.


III



ISSUES

[17]

There are four issues:

A.

What is the appropriate standard of review?

B.

Did
    the majority of the Divisional Court err in holding that the Boards treatment
    of the potential effect of the PPS on the market value of the expropriated
    lands was not unreasonable?

C.

Did
    the majority of the Divisional Court err in law in holding that the Board did
    not err in taking into account the entire expropriation scheme in assessing
    damages for injurious affection?

D.

Did
    the Divisional Court err in holding that the Board acted within its discretion
    in awarding interest on its award from a date prior to the date of the
    expropriations?


IV



ANALYSIS

A.

standard of review

[18]

Both
    the majority in the Divisional Court and Sachs J. in dissent assessed the
    Boards determination of which of the various government actions formed part of
    the expropriation scheme by applying a reasonableness standard of review.  We
    agree that reasonableness is the appropriate standard.  The determination of
    which of the various government actions form part of the expropriation scheme
    is a factual one that engages squarely the OMBs specialized expertise in
    applying the relevant legal principles under the
Expropriations Act
. The
    high degree of deference built into the reasonableness standard is fully
    warranted: see
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R.
    190, at paras. 53-54.

[19]

The
    question of whether the Board properly assessed injurious affection damages
    potentially raises more than one issue.  The appropriate standard of review may
    vary from issue to issue.  The Citys submissions focus on the contention that the
    Board failed to apply the measure of damages contemplated by the definition of
    injurious affection found in the
Expropriations Act
.  This argument
    raises a question of law, and more specifically a question of statutory
    interpretation.  Legal questions are generally reviewed on a correctness
    standard.  However, a more deferential standard of reasonableness may be
    applied where an administrative tribunal is interpreting a statute closely
    connected to its core function and with which the tribunal has a particular
    familiarity or expertise:  see
Dunsmuir
,
at paras. 51-54;
Smith v. Alliance Pipeline Ltd.
,
    [2011] 1 S.C.R. 160, at paras. 22-40.

[20]

We
    need not decide which standard of review is appropriate.  In our view, the
    Boards approach to injurious affection damages is contrary to the plain language
    of the
Expropriations Act
,
as interpreted by this court.  That approach is both wrong in law and
    unreasonable.  It cannot withstand appellate review even using the more
    deferential standard of reasonableness.

[21]

The
    third issue raised on the appeal, the date from which interest should run on
    the Boards award, falls squarely within the Boards discretion and is
    reviewable on a reasonableness standard.

B.

Market Value

[22]

A
    person whose land is expropriated is entitled to receive fair market value for
    his or her land.  In determining market value, s. 14 of the
Expropriations
    Act
requires the OMB to eliminate any increase or decrease in the value of
    the property arising from the expropriation or its imminence.  In other words,
    it is the OMBs task to determine the scope of the expropriation scheme, and
    the highest and best use for the expropriated lands absent the effects of that scheme.

[23]

The
    OMB held that the expropriation scheme included the identification and
    designation process that commenced in 1983:

The evidence is that [the City of Windsor, the Ministry of
    Natural Resources, and the Essex Regional Conservation Authority] worked in
    concert over an extended period of time, to establish, preserve and protect the
    Spring Garden Complex...

...

...at each stage of the identification and reporting process,
    starting in 1983, the common objective was to preserve the natural area.  This
    imperative was repeatedly expressed in the reports commissioned by these three
    public partners and ultimately the expropriation implemented that objective.

...

The Board finds that the scheme in all its aspects, including
    the planning documents, which the Board finds to be part of the scheme, is to
    be disregarded from its inception in 1983, in determining compensation under s.
    14 of the Act.

[24]

The
    majority in the Divisional Court deferred to the Boards decision, indicating
    that the Board had fully appreciated the evidence about the PPS.  The majority
    declined to interfere with the Boards decision.  It did not, however,
    articulate how the Board had actually dealt with the PPS in its assessment of
    market value.

[25]

The
    majoritys silence reflects the Boards reasons.  Those reasons do not indicate
    how the Board treated the PPS.  Sachs J. focussed on the Boards failure to
    make reference to the PPS at paras. 127 and 129 of her dissent:

In its decision, the Board mentions the PPS in its summary of
    the Citys position before it.  However,
in its analysis, no mention is
    made of the PPS and no consideration is given to how its existence would have
    affected the probability of the lands being fully developed as a residential
    development
.

...

The Board accepted the claimants position as to what
    constituted the scheme and found that the City, the Minister of Natural
    Resources (MNR) and the Essex Region Conservation Authority (ERCA) had
    worked in concert over an extended period of time, to establish, preserve and
    protect the Spring Garden Complex:  Boards Reasons at 23.  Further,
    the Board found that these scheme activities started in 1983 and included:
     the designation by the ERCA in 1983 of a large part of the lands as an
    Environmentally Significant Area; the designation by the MNR in 1984 of
    approximately the same area as an Area of Natural and Scientific Interest; the
    designation by the City in 1994 of part of the area as a heritage site; and,
    the 1996 preparation of The Spring Garden Complex Evaluation Report.
The
    recital does not mention the PPS
. [Emphasis added.]

[26]

As
    outlined above, there are three possible interpretations of the Boards
    treatment of the PPS.  It may have regarded the PPS as part of the
    expropriation scheme; it may have regarded the PPS as independent of the expropriation
    scheme, but as having no effect on the market value of the expropriated lands;
    or it may have failed entirely to consider the PPS in its analysis.  The first
    interpretation  that the PPS was part of the expropriation scheme  is perhaps
    the least likely.  In this court, counsel for the respondents conceded that the
    PPS, part of a province-wide legislative scheme, was not part of the expropriation
    scheme.

[27]

Nevertheless,
    if the Board did consider the PPS to be part of the expropriation scheme, that
    conclusion finds no support in the evidence. In this vein, we adopt the reasons
    of Sachs J., at paras. 130-132 of her dissent:

In
West Hill Redevelopment Co. v. Ontario
(1998), 64 L.C.R. 81 (O.M.B.), affd (1999), 67 L.C.R. 252 (Ont. Div. Ct.), the
    Board discusses the question of whether a land use instrument passed by one
    public authority should be taken into account in fixing market value in an
    expropriation affected by a different public authority.  In doing so, the
    Board, at 147, adopts the following principles set out in
Jewish Community
    Centre of Edmonton Trust v. The Queen
(1983),
    27 L.C.R. 333 (Alta. L.C.B.) revd on other grounds (1984), 30 L.C.R. 97 (Alta. C.A.) at 360-61:

In the boards opinion the underlying principle established
    in each of those cases, which is relevant in the present case, is that there
    must be a causal connection between the imposition of land use restriction and
    the expropriation which subsequently occurs.  That is to say if the land
    use by-law, land use classification or analogous enactment is made for the
    purpose and with a view to the development under which the land is
    expropriated then pursuant to s. 45(e) it must be ignored in the valuation
    process.  If, on the other hand, the evidence establishes that the land
    use by-law, land use classification or analogous enactment was imposed
    independently and unconnected with the development under which the land is
    expropriated then such land use or classification must be considered in the
    valuation process.

The PPS was issued under the authority of the
Planning Act
to
    provide policy direction on matters of provincial interest related to land use
    planning and development: PPS at Preamble.
The PPS
    applies across the province and was not directed at the Expropriated Lands. It
    was passed independently of, and without any connection to, the specific
    development for which the land was expropriated.  The fact that the
    Expropriated Lands are covered by the PPS is due to a recognition by the
    Province that province wide protection is necessary for its natural heritage
    resources.
As put in the Preamble:

The Provinces resources  its agricultural land base,
    mineral resources,
natural heritage resources
, water supply and cultural
    heritage resources  provide economic, environmental and social benefits.
     The wise use and protection of these resources over the long term is a
    key provincial interest. [Emphasis added by Sachs J.]

Given the fact that the PPS was not passed with a view to the
    development for which the land was expropriated, it cannot be considered to be
    part of the scheme that should be disregarded for the purpose of the market
    value assessment.  Thus, even without the scheme, the Expropriated Lands,
    which do contain natural heritage features, would have been subject to the PPS.
     The Board was required to deal with what effect this would have had on
    the development potential of the lands in question. However, it did not do so.
     It ignored both the natural features of the Expropriated Lands and that
    land with those features was protected under the PPS, regardless of the
    scheme.  In taking this approach, the Board arrived at a conclusion as
    to market value that cannot be justified on the basis of the facts and the law. 
    [Emphasis added.]

[28]

The
    second possible interpretation of the Boards reasons  that the PPS was not
    part of the expropriation scheme, but had no effect on the market value of the
    expropriated lands  is also unsupportable on the record.  The relevant
    evidence is summarized by Sachs J., at paras. 127-28 of her dissent:

...in coming to its conclusion as to the market value of the
    lands, the Board accepted the opinion of the claimants appraiser, David Atlin.
     Mr. Atlin made it clear that his opinion proceeded on the assumption that
    the natural area and the critical habitat for endangered species did not exist.

One of the experts relied on in Mr. Atlins opinion as to
    market value was Robert Feldgaier of Altus Group. When Mr. Feldgaier was asked
    about the prospect of development in a natural heritage area, as well as an
    identified flood plain, he replied that he had not examined any of these
    restraints on development.  Mr. Atlin also relied on two other experts,
    Mr. Butler and Mr. Tanner.
Both admitted on
    cross-examination that the PPS would create significant problems for the
    development of the lands.
[Emphasis added.]

[29]

This
    evidence cannot reasonably support the proposition that the PPS had no effect
    on the market value of the expropriated lands. The witnesses for the
    respondents did not consider the potential impact of the PPS on market value. 
    Even those witnesses, however, indicated that the PPS would indeed have a
    negative impact on the lands potential for commercial development. The lands
    value lay in that potential.  There is nothing in the Board
s
    reasons that provides any insight into how, on this evidence, the Board could
    conclude that the PPS, while outside the scope of the expropriation scheme, had
    no effect on market value.

[30]

The
    third possibility  that the Board failed to consider the PPS at all in its
    analysis  would also render the Boards decision unreasonable.  The Board was
    obligated to consider all of the governmental activities in delineating the
    scope of the expropriation scheme.  As Sachs J. said, at para. 137 of her
    dissent,  the PPS was a reality that could not be ignored in assessing market
    value:

...with or without the expropriation, the claimants would have
    had to deal with the fact that their land contained natural features that were
    the subject of a PPS that limited development on land with those features.
     Any properly advised purchaser would know of these limitations and would
    have taken them into account in assessing the price that they would have paid
    for the land.  These were the market realities that faced the claimants
    absent the expropriation.  However, by virtue of the award in question,
    these realities were disregarded and the claimants were able to receive
    compensation for their land as if the realities never existed. This is to be
    contrasted with other people in the province with land that contains natural
    heritage features who have had to develop their land taking into account the
    requirements of the PPS. This is an unjustifiable and therefore, unreasonable,
    result.

[31]

On
    any of the three possible interpretations of the Boards reasons, its treatment
    of the PPS is unreasonable.  The majority in the Divisional Court erred in law
    in deferring to the Boards decision in the face of the Boards unreasonable
    treatment of the potential impact of the PPS on the market value of the respondents
    expropriated lands.

C.

injurious affection damages

[32]

As
    outlined above, the respondents owned other properties that they claimed were
    part of the same land assembly as the expropriated properties.  We do not
    understand the City to contest this point.  The respondents maintained that the
    value of their remaining properties was reduced by the expropriation of the
    related properties.  They claimed damages for injurious affection under s.
    13(2)(c) of the
Act
.  The
    relevant part of the definition of injurious affection in s. 1(1) of the
Act
reads:

injurious affection means,

(a) where a statutory authority
    acquires part of the land of an owner

(i) the reduction
    in market value thereby caused to the remaining land of the owner by the
    acquisition ...

[33]

The
    City submits that in calculating injurious affection damages to the respondents
    remaining lands, the Board improperly measured that loss by reference to the
    decrease in value caused by the entirety of the expropriation scheme and not,
    as required by the section, by reference only to loss caused by the actual
    acquisition of the respondents properties by the City.

[34]

The
    majority of the Divisional Court, at paras. 88, and Sachs J., at para. 147,
    agreed that under the applicable definition, damages for injurious affection
    must be caused by the actual acquisition of the other properties owned by the
    respondents.  Unlike assessment under s. 14(4)(b) of the
Act
of the
    market value of property actually expropriated, the implications on market
    value of the wider expropriation scheme are not relevant in assessing injurious
    affection damages.

[35]

The
    majority found, at para. 89, that while the Board may have blurred the
    distinction between market value assessment and diminution in value for the purposes
    of assessing injurious affection damages, it ultimately found a causal
    connection between the diminution in value and the act of expropriation.  The
    majority took this as a finding of fact supported by the evidence and declined
    to interfere with the Boards assessment.

[36]

Sachs
    J., at paras. 148-149 of her dissent, found that the Boards failure to
    distinguish between its approach to market value assessment under s. 14(4)(b)
    and its approach to the assessment of injurious affection damages resulted in a
    fundamentally flawed assessment of those damages.

[37]

We
    come to the same conclusion as did Sachs J. and would adopt her analysis at
    para. 149 of her dissent:

The acquisition occurred with the approval of OPA 5 [2002].
    Before the acquisition, the remaining lands were surrounding lands that were
    subject to the PPS and subject to several designations:  ANSI,
    environmentally sensitive area and cultural natural heritage site candidate.
    The questions that were not addressed by the Board were what effect these facts
    would have had on the market value of the remaining lands in the before taking
    scenario and whether that was any different than the effect on the market value
    in the after taking scenario.  Even on the before taking scenario,
    there might well have been a limited possibility to develop the lands that were
    taken.  The only viable development option for the remaining lands might
    have been to build a residential community around the lands that were
    ultimately taken.  This is arguably the same position that the remaining
    lands are now in when it comes to development.

[38]

A
    review of the entirety of the Boards reasons demonstrates that it treated the entire
    expropriation scheme as crucial to both market value under s. 14(4)(b) and to the
    calculation of loss in value of the remaining lands for the purposes of the
    injurious affection claim under s. 13(2)(c).  At the outset of its reasons, the
    Board characterized the issue raised by the injurious affection claim in these
    terms:

Whether there is loss or damage to the claimants remaining
    lands in the Spring Garden planning area,
as a result of
    the scheme.
[Emphasis added.]

[39]

The
    Boards reference to the scheme, the same term used in describing the issues
    raised in respect of the market value of the actually expropriated property,
    demonstrates that the Board did not appreciate that injurious affection damages
    were limited to the diminution in value caused by the acquisition of the
    property and did not include any decrease in value caused by other aspects of
    the broader expropriation scheme of which the actual acquisition of the
    respondents property was but a part.

[40]

The
    Boards failure to draw any distinction between the impact of the broader
    expropriation scheme and the expropriation itself is also evident in its
    treatment of the evidence.  The Board relied on the evidence of Mr. Atlin in
    quantifying the damages awardable for injurious affection.  His assessment was
    based on what he saw as the loss in market value to the remaining properties
    resulting from the expropriation scheme as a whole which, on his approach,
    began in 1983.  Mr. Atlin did not draw a distinction between the expropriation
    scheme as a whole and the acquisition of the respondents properties beginning in
    2004 when assessing injurious affection damages.

[41]

We
    observe that the Boards first error, the failure to properly consider the
    effect of the PPS on the market value of the expropriated lands, also tainted
    its assessment of the injurious affection damages.  As the PPS was not part of
    the expropriation scheme, much less part of the actual acquisition of the
    respondents lands, any negative impact caused to the value of the respondents
    remaining lands by the existence of the PPS could not be recovered as injurious
    affection damages.  The existence of the PPS is one, but not necessarily the
    only factor, independent of the actual acquisition of the property, that could
    have adversely affected the value of the respondents remaining lands.

[42]

The
    Board erred in law in interpreting the
Expropriations Act
as awarding
    injurious affection damages for any loss in value of the remaining properties
    attributable to the expropriation scheme.  The Boards interpretation of the
Act
is, in our view, an unreasonable one. 
    In assessing injurious affection damages, the Board should have focussed
    exclusively on damages caused to the respondents remaining properties by the Citys
    acquisition of the related lands.  The majority in the Divisional Court erred
    in law in deferring to the Boards unreasonable assessment.

D.

the calculation of interest

[43]

It
    is common ground that the Board had a discretion in deciding the date from
    which interest on its award should run.  Our determination of the other issues,
    however, dictates that a new hearing must be held.  Consequently, we need not
    address this ground of appeal.


V



conclusion

[44]

We would allow the appeal, set aside the order of the Divisional Court
    and the order of the OMB and direct a new hearing before a differently
    constituted panel of the Board.  Counsel may, if necessary, make written
    submissions as to costs of no more than five pages in length.  The appellants costs
    submissions shall be served and filed within 30 days of the release of this
    judgment, and the respondents submissions shall be served and filed within 15
    days thereafter.

RELEASED:  DD  JUN 22 2012

Doherty J.A.

H.S.
    LaForme J.A.

Turnbull
    J. (
ad hoc
) 





[1]
Section 14(4)(b) of the Act is essentially a codification of the common law
    rule discussed in
Pointe Gourde
and referred to as the
Point Gourde
rule.



[2]
The expropriations occurred in three phases. Different groups of lots were
    expropriated on April 7, 2004, December 28, 2005, and January 29, 2008,
    respectively.



[3]
The PPS was amended in 1997, but no essential changes were made for the purposes
    of this appeal.


